 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 CASE NO. 19-314 BAT

10           v.                                            DETENTION ORDER

11   USO GENE HALE,

12                              Defendant.

13          The Court has conducted a detention hearing under 18 U.S.C. § 3142(f) and concludes

14   there are no conditions which the defendant can meet which would reasonably assure the

15   defendant’s appearance as required or the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with being a felon in possession of a firearm. The complaint alleges

18   defendant has a prior felony conviction for possessing a firearm. He was on active Washington

19   State Department of Corrections on the day of the alleged offense. Officers contacted defendant

20   because he had warrants for his arrest including escaping state community custody. When

21   officers contacted defendant, he attempted to drive away. He refused to leave his vehicle until

22   OC spray was administered. When he got out of the vehicle, he used a passenger as a shield

23   between himself and the officers. A search of the vehicle that defendant was driving yielded two

     loaded firearms and controlled substances.


     DETENTION ORDER - 1
 1          It is therefore ORDERED:

 2          (1)     Defendant shall be detained pending trial and committed to the custody of the

 3   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 4   from persons awaiting or serving sentences, or being held in custody pending appeal;

 5          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 6   counsel;

 7          (3)     On order of a court of the United States or on request of an attorney for the

 8   Government, the person in charge of the correctional facility in which Defendant is confined

 9   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

10   connection with a court proceeding; and

11          (4)     The Clerk shall provide copies of this order to all counsel, the United States

12   Marshal, and to the United States Probation and Pretrial Services Officer.

13          DATED this 15th day of July, 2019.

14

15                                                                A
                                                           BRIAN A. TSUCHIDA
16                                                         Chief United States Magistrate Judge

17

18

19

20

21

22

23




     DETENTION ORDER - 2
